                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISION

ANISETO OLIVAREZ, JR.,                           $
Institutional ID No. 117457,                     $
                                                 $
                      Plaintifl                  $
                                                 $
                                                 s   CIVIL ACTION NO. 5: I 9-CV-00061       -C
                                                 s
LUBBOCK COTINTY DETENTION                        $
CENTER, er ai.,                                  $
                                                 $
                         Del'endants.            $


               ORDER ACCEPTING REPORT AND RECOMMENDATION
                  OF THE UN ITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation

in this case. No objections were filed. The District Court made an independent examination of

the record in this case and reviewed the Magistrate Judge's Report and Recommendation      for

plain error. Finding none, the Court ACCEPTS and ADOPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate.

       Also, the Court notes that by Order entered August 6,2019, the Magistrate Judge

dismissed Plaintifls claims against Lubbock County and the LDCD Medical Department, but no

judgment was entered. The Court finds that there is no just reason for delay in entering a final

judgment as to those claims, and a final judgment should be entered pursuant to Federal Rule of

Civil Procedure 54(b).

        IT IS THEREFORE ORDERED that

        1)     Defendant Holmes's Motion and Brief to Dismiss Official Capacity Claim
               Pursuant to Rule l2(b)(6) is DENIED as moot. Altematively, to the extent
               Plaintiff s Complaint may be construed to state an official capacity claim that was
               not previously dismissed, the Motion is GRANTED.
2)     There is no just reason for delay in entering a final judgment and final judgment
       should be entered as to the previously dismissed claims against Defendants
       Lubbock County and LCDC Medical Department, as well as any official capacity
       claims against Defendant Holmes, pursuant to Federal Rule of Civil Procedure
       54(b). Judgment shall be entered accordingly.

3)     The Court will enter a separate scheduling order, setting forth dates certain for
       pretrial deadlines and filing dispositive motions.

4)     The only remaining claim in this civil action is Plaintiff s excessive force claim
       against Defendant Elroy Holmes, in his individual capacity. Thus, the caption of
       this case is changed to liliseto Olivarez, Jr. v. Elroy Holmes.

SO ORDERED.

Dated April   i   2020.


                                                       /
                                      S         C      INGS
                                          nior Uni   States District




                                                                 I
                                                                     -/




                                          2
